Citation Nr: 1044409	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  02-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the back, 
neck, and shoulder, claimed as secondary to service-connected 
right forearm disabilities. 

2.  Entitlement to a rating in excess of 10 percent for ulnar 
nerve impairment of the right arm for the period prior to 
November 5, 2009, and to a rating in excess of 30 percent 
thereafter.

3.  Entitlement to a rating in excess of 30 percent for muscular 
residuals of a right forearm laceration with injury to Muscle 
Group VIII. 

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to September 1978.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Huntington Office (RO) of 
the Department of Veterans Affairs (VA).  

This case was previously before the Board in October 2003 and 
August 2009, wherein it was remanded for additional development 
and due process considerations.  Also, in August 2009, the Board 
denied the Veteran's claim of entitlement to service connection 
for arthritis of the back, neck and shoulders on a direct basis.  
Accordingly, the Board's decision here is limited to a secondary 
service connection theory of entitlement.  

Subsequently, in a January 2010 decision, the RO increased the 
Veteran's disability rating for his ulnar nerve injury of the 
right arm to 30 percent disabling, effective November 5, 2009.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the Veteran's claims for 
increased disability evaluations and his claim of entitlement to 
TDIU.  So, regrettably, these claims are being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.




FINDING OF FACT

Arthritis of the back, neck and shoulders is not related to the 
Veteran's right forearm disabilities.


CONCLUSION OF LAW

Arthritis of the back, neck and shoulders is not proximately due 
to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO sent the Veteran VCAA notice letters dated in December 
2001, February 2004, and November 2007.  The letters, in 
pertinent part, explained the evidence necessary to substantiate 
the Veteran's claim for service connection, as well as the legal 
criteria for entitlement to such benefits.  The letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, the November 2007 letter, as well as a March 2009 
letter from VA explained how a disability rating is determined 
for a service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  However, the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication and the appellant's claim was 
readjudicated thereafter.  As such, the appellant has not been 
prejudiced and there was no defect with respect to timing of the 
VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the November 
2009 examination report, and finds that it is adequate for the 
purpose of deciding the issue on appeal.  In so finding, the 
Board notes that the examination was performed by a medical 
professional based on a review of claims file, solicitation of 
history and symptomatology from the Veteran, and a thorough 
examination of the Veteran.  The resulting diagnoses and 
rationales were consistent with the examination and the record.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Secondary Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310. The provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

Analysis

Based on the evidence of record, the Board finds that there is a 
preponderance of the evidence against the Veteran's claim of 
entitlement to service connection for arthritis of the back, neck 
and shoulders as due to his service-connected right forearm 
disabilities.  38 C.F.R. § 3.102.  

The Veteran alleges that his arthritis of the back, neck and 
shoulder was caused or aggravated by his service-connected right 
forearm injuries.  However, the November 2009 VA examiner 
concluded that, while the Veteran has degenerative joint disease 
of the right shoulder, cervical spine, and thoracolumbar spine, 
these disabilities are not likely related to the Veteran's right 
forearm muscle injury and ulnar nerve impairment.  Rather, the VA 
examiner found that the Veteran's degenerative joint disease of 
the thoracolumbar spine, cervical spine, and right shoulder were 
likely related to his post-service occupation and degeneration 
due to age.  The Board notes that, while the Veteran was 
subsequently granted service connection for additional right arm 
disabilities in January 2010, the examiner's opinion leaves no 
doubt regarding any potential relationship to the newly service-
connected disabilities.  

Thus, there is conclusive evidence linking the claimed 
disabilities to nonservice-connected factors.  There is no 
medical opinion that purports to relate the claimed disabilities 
to a service-connected disability.  

The Veteran clearly believes that the claimed disabilities are 
related to his service-connected right forearm disabilities.  Lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, establishing such a 
relationship is not a simple matter capable of lay observation, 
but requires some medical knowledge.  The Veteran has not shown 
that he has the expertise required to offer an opinion regarding 
any causal relationship between his arthritis of the back, neck, 
and shoulders and his service-connected right forearm 
disabilities.  While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record.

In particular, the Board finds that the November 2009 VA 
examiner's opinion carries the most probative weight regarding 
nexus, because the opinion was based on a review of the entire 
record and full examination, as well as accompanied by an 
explanation of the rationale.  

As there is a preponderance of evidence against his claim of 
entitlement to service connection for arthritis of the back, 
neck, and shoulders, as secondary to service-connected right 
forearm disabilities, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for arthritis of the back, neck 
and shoulders as secondary to service-connected right forearm 
disabilities is denied.


REMAND

The RO, in a March 2010 rating decision, denied the Veteran's 
claim of entitlement to TDIU.  In a statement received in April 
2010, the Veteran continued to assert that he was entitled to 
TDIU, and submitted a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) in connection 
with this claim.  This statement may be reasonably construed as 
expressing disagreement with the RO's March 2010 rating decision 
denying the Veteran's claim of entitlement to TDIU, and the Board 
thus concludes that this constitutes a timely notice of 
disagreement (NOD) with the RO's decision.  As such, this claim 
must be remanded to the RO for issuance of a statement of the 
case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  The Veteran also must be given an opportunity to perfect 
an appeal to the Board concerning this issue by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.

Moreover, the Veteran, in his April 2010 VA Form 21-8940, 
reported that he was awarded disability benefits by the Social 
Security Administration (SSA) related to his service-connected 
disabilities.  The Board notes that the RO obtained records from 
the Veteran's 2006 denial of SSA benefits, but points out that 
any recent medical records associated with his more recent claim 
for SSA benefits and a copy of the favorable decision and that 
the supporting medical records pertinent to the claim have not 
yet been obtained.  See Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records must also be obtained and associated with the other 
evidence in the claims file.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

VA must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the Veteran's VA medical treatment records and his 
Social Security records, but they were unavailable, there is no 
specific indication in the file that these records do not exist 
or that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to 
request all available and relevant records from Federal agencies, 
a search must be made for any VA medical records or SSA records 
that might be available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not limited 
to, all clinical records and examination 
reports, as well as a copy of the notice to 
the Veteran of that agency's determination 
of entitlement to such benefits, 
any hearing transcripts, etc.

2.  Issue the Veteran a statement of the 
case with respect to the issue of 
entitlement to TDIU.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this matter to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the issue be 
forwarded to the Board for appellate 
consideration.

3.  Then, the RO should readjudicate the 
Veteran's claims of entitlement to 
increased disability ratings for ulnar 
nerve injury and residuals of a right 
forearm injury, Muscle Group VIII, with 
application of all appropriate laws and 
regulations, and consideration of all 
additional information obtained since 
issuance of the most recent supplemental 
statement of the case, including any 
evidence obtained as a result of this 
remand. 

 If any claim remains denied, the appellant 
and his representative should be furnished 
a SSOC and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


